Citation Nr: 0701675	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

Service records in this case show that the veteran served a 
tour in Vietnam, but his military occupational specialty and 
awards are not indicative of combat.  There are also medical 
records diagnosing the veteran as having PTSD, although these 
records are not conclusive.  

Regarding stressors, a review of the record shows that the 
veteran has submitted statements in October 2002 and December 
2003 outlining his stressors and he also testified at a Board 
hearing in May 2006 with respect to these stressors.  They 
include accidentally walking into a makeshift morgue at an 
air field and seeing body bags and dead bodies, being shot at 
in Vietnam, seeing a truck full of Vietnamese people in front 
of him overturn with bodies flying everywhere, and learning 
that a fellow serviceman from his company who had confided in 
him about a personal matter had drowned, but whom he thinks 
really killed himself.  

The basis of the RO's denial of this claim is that the 
veteran's stressors have not been verified, nor has he 
submitted sufficient evidence in which to attempt to verify 
them.  

While the Board agrees that some of the stressors are vague 
in nature, an attempt should be made to verify them with the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Unit Records Research (CURR)).  This is especially so in 
light of the fact that the veteran was able to provide 
additional information at the Board hearing in May 2006 
regarding the stressor involving the fellow serviceman who 
died.  Specifically, the veteran was able to provide the 
serviceman's first name, his assigned unit, and the 
approximate date of death.  

Accordingly, the RO must make an attempt to corroborate the 
stressors.  This is particularly important when considering 
that the RO's denial is primarily based on a finding that the 
claimed stressors have not been verified.  See generally 38 
C.F.R. § 3.304(f).

Thereafter, if any of the alleged stressors can be verified, 
the RO should schedule the veteran for a VA PTSD examination 
to determine whether there is a link between the verified 
stressor(s) and his current PTSD symptoms.  38 C.F.R. 
§ 3.304(f).

Also, in August 2005, VA received a Notice of Decision from 
the Social Security Administration awarding the veteran 
disability insurance benefits effective in March 2004 due to 
PTSD and panic disorder.  Unfortunately, there are no 
underlying medical records on file that were considered in 
conjunction with this decision.  In view of the outstanding 
SSA records identified in this case, an attempt should be 
made to obtain them prior to deciding this appeal.  See 38 
U.S.C.A. § 5103A(b)(3); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand is necessary to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.

2.  The RO should contact JSRRC and 
request specific verification of the 
veteran's stressors as noted in his 
written statements received in October 
2002 and December 2003, as well as the 
May 2006 Travel Board hearing transcript.

3.  If, and only if, the claimed 
stressor(s) is(are) verified, the RO 
should schedule the veteran for a VA PTSD 
examination.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should be expressly informed of 
the verified stressor(s).  The examiner 
should also be informed that only the 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event(s) has 
resulted in PTSD.  If a diagnosis of PTSD 
is made by the examiner, he or she should 
expressly indicate whether such PTSD is 
due to the verified stressful event(s) or 
to some other stressor(s).

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claim for entitlement to 
service connection for PTSD can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

